— In a proceeding pursuant to Family Court Act article 7, Jessica L. appeals from (1) an order of the Family Court, Orange County (Woods, J.), dated June 9, 2011, which directed that she be detained for a period of no more than 30 days until suitable placement was found, (2) a fact-finding order of the same court dated June 16, 2011, which, after a hearing, found that she violated the terms of her probation and found her to be incorrigible, ungovernable, or habitually disobedient and beyond the lawful control of her parents or other lawful authority, and (3) an order of disposition of the same court dated July 8, 2011, which, upon the fact-finding order, vacated a prior order of disposition dated May 11, 2011, placing her probation, and thereupon placed her in the custody of the Commissioner of Social Services of Orange County for a period of up to 12 months for the purpose of effecting a suitable placement.
Ordered that the appeals from the order dated June 9, 2011, and the fact-finding order are dismissed, without costs or disbursements, as those orders were superseded by the order of disposition, and since the order dated June 9, 2011, has expired by its own terms; and it is further,
Ordered that the appeal from so much of the order of disposition dated July 8, 2011, as placed the appellant in the custody of the Commissioner of Social Services of Orange County for a period of 12 months is dismissed as academic, without costs or disbursements, as the period of placement has expired; and it is further,
Ordered that the order of disposition dated July 8, 2011, is affirmed insofar as reviewed, without costs or disbursements.
The Family Court did not err in vacating an original order of *849disposition dated May 11, 2011, which placed the appellant on probation. The presentment agency adduced “competent proof that the [appellant] without just cause failed to comply with [the] terms and conditions” of her probation (Family Ct Act § 779; see Matter of Dominique R., 57 AD3d 550 [2008]). Accordingly, the order of disposition dated July 8, 2011, must be affirmed insofar as reviewed. Rivera, J.P., Dickerson, Hall and Miller, JJ., concur.